Case:18-05362-jwb Doc #:7 Filed: 01/10/19 Page 1 of 1

oss/12
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN
ln re: Case No. 18-05362
616 Lofts, LLC Chapter 7

Debtor.
l

 

ASSET PROTECT|ON REPORT

Pursuant to Local Bankruptoy Ru|e 1007-2(d), debtors filing a Chapter 7 petition and debtors in a
case converting to Chapter 7 must file an Asset Protection Report. List below any property
referenced on Schedu|e D (Creditors Holding Secured Claims); or Schedule G (Executory
Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
equity. For each asset listed, provide the following information regarding property damage or
casualty insurance:

 

 

 

POL|CY W|LL DEBTOR
|S ASSET NAME & ADDRESS OF RENEW
'N§g:A£t§d€::FT leuRED? AGENT oR EXP£QE'ON leuRANcE oN
(Yes/No) |NSURANCE CO. (MMN…) EXP[RAT|ON?
(Yes/No)
Limited supply of office fixtures, YES Auto-Owners |ns. Co. 011'31/2019 NO
marketing materials Berends Hendricks Stuit
3055 44th St SW
Grandvil|e, Ml 49418

 

 

 

 

 

 

 

the-£lelainhis-salfuemplsylid. does the debtor have general liability insurance for business activities?
Yes[\?:`§ No l:§Commercial Genera| Liabilityl Non-Owned Autos, Umbrella & Workers Comp

l declare, under penalty of perjury, that the above information is true and accurate to the best of my
knowledge l intend to provide insurance protection for any exemptible interests in real or personal
property of the estate, and l request that the trustee not expend estate funds to procure insurance
coverage for my exemptible assets

Dated: 12/31/2018 /sf James Cook

 

James Cook
as Co-lvlanager of Debtor

Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
for any insurance policy covering an insurable asset at least 7 days before the date first set for the
meeting of creditors

